DATE 4/30/2015
                                                                                                             FILED IN
R




                                           NOTICE OF APPEALS                                          14th COURT OF APPEALS
                                    ASSIGNMENT OF COURT THE COURT OF APPEALS                             HOUSTON, TEXAS
                                                                                                      4/30/2015 5:10:04 PM
TO:         14TH COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: PHYLLIS WASHINGTON
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2014-44974

VOLUME                       PAGE                       OR          IMAGE # 65081526

DUE 6/16/2015                                          ATTORNEY 19727600

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 14TH COURT OF APPEAL

DATE JUDGMENT SIGNED:                              4/14/2015

MOTION FOR NEW TRIAL DATE FILED NONE

REQUEST TRANSCRIPT DATE FILED                                        NONE

NOTICE OF APPEAL DATE FILED                                         4/30/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 60
FILE ORDERED:                  YES               NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/PHYLLIS WASHINGTON
                                                                            PHYLLIS WASHINGTON , Deputy

BC       NOTICE OF APPEAL FILED
BG       NOTICE OF APPEAL FILED – GOVERNMENT
C        JUDGMENT BEING APPEALED
D-       ACCELERATED APPEAL
OA       NO CLERK’S RECORD REQUEST FILED
O        CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA       AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JURN7 (NSA#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       APR 30, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    2

CASE NUM: 201444974__ PJN> __ TRANS NUM: _________ CURRENT COURT: 152 PUB? _
CASE TYPE: DECLARATORY JUDGMENT             CASE STATUS: DISPOSED (FINAL)
STYLE: WOODFILL, JARED                    VS PARKER, ANNISE D (MAYOR)
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00007-0001 DEF 00785947 CITY OF HOUSTON                    HARRISON, GEO
_     00006-0001 DEF 00785947 RUSSELL, ANNA (CITY SECRETARY)     HARRISON, GEO
_     00005-0001 PLT 19727600 MILLER, MAX                        TAYLOR, WILLI
_     00005-0001 PAP 00788715 WOODFILL, JARED R
_     00004-0001 PLT 19727600 WILLIAMS, F N SR                   TAYLOR, WILLI
_     00004-0001 PAP 00788715 WOODFILL, JARED R
_     00003-0001 PLT 19727600 HOTZE, STEVEN F (M D)           D TAYLOR, WILLI
_     00003-0001 PAP 00788715 WOODFILL, JARED R

==> (11) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JURN7 (NSA#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       APR 30, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    2 -    2

CASE NUM: 201444974__ PJN> __ TRANS NUM: _________ CURRENT COURT: 152 PUB? _
CASE TYPE: DECLARATORY JUDGMENT             CASE STATUS: DISPOSED (FINAL)
STYLE: WOODFILL, JARED                    VS PARKER, ANNISE D (MAYOR)
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00002-0001 DEF 00785947 PARKER, ANNISE D (MAYOR)           HARRISON, GEO
_     00001-0001 PLT 19727600 WOODFILL, JARED                    TAYLOR, WILLI
_     00001-0001 PAP 00788715 WOODFILL, JARED R




==> (11) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP